Citation Nr: 0212872	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  96-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist.

2.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left wrist.

3.  Whether there exists clear and unmistakable error in an 
August 1994 rating decision as to application of the 
bilateral factor in evaluating service-connected disability 
of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Regional Office (RO) which granted service connection for 
tendonitis of both wrists, and assigned a noncompensable 
evaluation, effective March 1994.  The veteran disagreed with 
the ratings.  Subsequently, based on the receipt of 
additional evidence, including a VA examination report dated 
in April 1996, the RO, by rating action in February 1997, 
recharacterized the veteran's service-connected wrist 
disability as carpal tunnel syndrome, and assigned a separate 
10 percent evaluation for each wrist, effective March 1994.  
This case was previously before the Board in October 1999 and 
September 2001.  Both times the issues were remanded for 
further development.

The issue of whether there exists clear and unmistakable 
error in an August 1994 rating decision as to application of 
the bilateral factor in evaluating service-connected 
disability of the knees is the subject of a Remand following 
the Order section of this decision.



FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right wrist is manifested 
by subjective complaints of pain, numbness, tingling and 
weakness.  

2.  Carpal tunnel syndrome of the left wrist is manifested by 
subjective complaints of pain, numbness, tingling and 
weakness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.124a, 
Diagnostic Code 8512 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.124a, 
Diagnostic Code 8512 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for increased ratings and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete the claims under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, Board remands, and 
VA letters issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
reasons and bases for the VA denial, the information and 
evidence necessary to substantiate the veteran's claims, as 
well as the applicable law.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), an October 
15, 2001 RO letter apprised the veteran of the evidence he 
needed to provide relative to his increased rating claims, 
and that the VA would request private medical records.  
Although noted in conjunction with an explanation of how to 
establish entitlement to service-connected compensation 
benefits, the veteran was also apprised the VA would obtain 
any VA medical treatment records.  The VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Service medical records and post service 
private and VA treatment reports are of record.  There has 
been no identification of any outstanding records with regard 
to the veteran's claims.

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The evaluation of a service-connected disability involving a 
joint rated on the basis of limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The evidence of record includes a VA examination report dated 
in April 1996.  The veteran complained of aching in both of 
his hands.  He stated that he noticed difficulty beginning 
between 1986 and 1987, but recalls no specific injury.  His 
hands ached after one minute of working, and then he 
experiences numbness in his fingertips.  Upon physical 
examination of his wrists, the veteran had extension to 70 
degrees, flexion to 90, radial deviation of 20 degrees and 
ulnar deviation of 60 degrees.  Motor strength testing of his 
right hand was normal with a strong grip.  He was intact to 
light touch and had normal two-point sensation for the 
radial, median and ulnar nerves.  Tinel's testing was 
negative, and carpal compression testing was positive at 30 
seconds.  Phalen's testing was positive at 45 seconds.  He 
had strong ulnar and radial pulses.  There was no deformity 
of the right hand.  The left hand revealed flexion of 90 
degrees, extension of 60 degrees, ulnar deviation of 60 
degrees, radial deviation of 20 degrees and normal motor 
strength on testing.  He was intact to light touch and 2 
point discrimination in all three nerves.  Phalen's testing 
was positive at one minute, carpal compression testing was 
positive at 30 seconds and Tinel's testing was negative.  

X-ray results showed no abnormalities and good carpal 
alignment.  The impression was bilateral carpal tunnel 
syndrome.  The examiner stated that it was likely that his 
job as a jet mechanic during service contributed to his 
current condition.  The examiner also stated that studies had 
shown that repetitive motion and repetitive manual labor 
contribute to occupational injuries, including carpal tunnel 
syndrome and that was most likely the etiology of his current 
problems.

A personal hearing was conducted at the RO in July 1996.  The 
veteran testified that the pain in his wrists had increased 
in severity.  He also testified that the pain has caused him 
problems in his job, and eventually caused his fingers to get 
numb as well.  He stated that he did not complain about his 
pain, that he just put up with it as he struggled to do his 
job.

A VA examination was conducted in January 2000.  The veteran 
stated that he first noticed weakness and numbness in his 
hands and neck while in service.  He presently complained of 
sharp catching pains in his wrist.  A examination revealed 
strength to be decreased in the left upper extremity, 
especially triceps and wrist extension but the whole arm was 
a little less than solid but sensation intact in the upper 
and lower extremities.  He did have a positive Phalen's sign.  
He had decreased sensation in the median distribution in the 
right hand and in the little finger on the left.  The 
examiner noted there was strong evidence for carpal tunnel 
syndrome.  

The veteran underwent another VA examination in January 2002.  
The examiner stated that he reviewed all the medical records 
and the C-file.  The veteran complained of frequent episodes 
of numbness and tingling in his hands, especially when he 
writes.  He took ibuprofen at times which has relieved some 
of the pain.  A physical examination revealed grasps to be 
equal and strong, and no muscle wasting was noted in either 
hand or wrist.  He had unrestricted range of motion of both 
wrists and hands, and pulses and sensation were intact.  No 
thenar eminence muscle wasting was noted.  The diagnosis was 
bilateral carpal tunnel syndrome.  The examiner noted the 
veteran complained of paresthesias and dysesthesias involving 
the fingers and thenar eminences of both hands and wrist 
pains when he does repetitive work, and that these symptoms 
continue and have worsened over the past 5-6 years.  He had 
moderate fatigability with minimal to moderate usage of both 
wrists and hands, especially when he has to write.  

The veteran's carpal tunnel syndrome for each wrist is 
evaluated as 10 percent disabling, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, pertaining to paralysis of the median 
nerve.

Under DC 8515, a 70 percent rating is assigned for the major 
extremity, and 60 percent for the minor extremity, when the 
evidence establishes complete paralysis resulting in the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally; considerable atrophy of the muscles 
of the thenar eminence; the thumb in the plane of the hand; 
pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  If median nerve 
paralysis is incomplete, a 10 percent disability rating is 
assigned for mild incomplete paralysis of the major or minor 
extremity.  If there is moderate incomplete paralysis, a 30 
percent evaluation is assigned for the major extremity and a 
20 percent evaluation is assigned for the minor extremity.  
If the paralysis is severe, a 50 percent evaluation is 
assigned for the major extremity and a 40 percent evaluation 
is assigned for the minor extremity.

Under DC 8512, pertaining to the lower radicular group, a 70 
percent rating is assigned for the major extremity, and 60 
percent for the minor extremity, when the evidence 
establishes complete paralysis with all intrinsic muscles of 
the hand, and some or all of flexors of the wrist and 
fingers, are paralyzed, resulting in substantial loss of use 
of the hand.  If lower radicular group paralysis is 
incomplete, a 20 percent disability rating is assigned for 
mild incomplete paralysis of the major or minor extremity.  
If there is moderate incomplete paralysis, a 40 percent 
evaluation is assigned for the major extremity and a 30 
percent evaluation is assigned for the minor extremity.  If 
the paralysis is severe, a 50 percent evaluation is assigned 
for the major extremity and a 40 percent evaluation is 
assigned for the minor extremity.

In evaluating disease or residuals of injuries of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a.

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for carpal tunnel syndrome of both wrists under the 
provisions of either DC 8512 or DC 8515.  The medical 
evidence does not suggest there is complete paralysis 
involving either wrist.  As the service-connected bilateral 
carpal tunnel syndrome disability primarily involves function 
of the wrist, the Board finds that it is most appropriately 
rated under DC 8515.  Moderate impairment of both hands 
consistent with the criteria enumerated under DC 8515 is not 
shown.  There is no evidence of either hand inclined to the 
ulnar side, with the index and middle fingers more extended 
than normally.  There was also no considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand, or incomplete or defective pronation.  There was no 
evidence of absence of flexion of index finger nor feeble 
flexion of middle finger, or any evidence of the inability to 
make a fist.  Flexion of the wrist was not weakened.  In this 
regard, the Board points to the VA examination in January 
2002, at which time the veteran's grasps were equal and 
strong with no muscle wasting noted in either hand or wrist.  
He had unrestricted range of motion of the wrists and hands, 
and pulses and sensations were intact.  Previous x-ray films 
of the hands were entirely normal and were without evidence 
of fracture or osteoarthritis.

The Board has considered other potentially applicable 
diagnostic codes, including Diagnostic Code 5215, which 
encompasses limitation of wrist motion.  Under that code, 
dorsiflexion less than 15 degrees and palmar flexion limited 
in line with the forearm are both assigned a 10 percent 
evaluation, the maximum evaluation under this code.  38 
C.F.R. § 4.71a, Plate I, Diagnostic Codes 5215 (2001).  The 
veteran is already receiving the maximum evaluation allowed 
under this code.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
evidence of record does not demonstrate any additional 
significant functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  In this 
regard, the Board points out that the veteran has essentially 
complained of pain, tingling, and numbness of both the right 
and left wrist and hands.  However, although such complaints 
have been noted on VA examinations conducted in 1996, 2000 
and 2002, there was no associated demonstration of functional 
loss attributable to pain, weakness, or numbness affecting 
the hands.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999), and whether he is entitled to increased 
evaluations for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected left carpal tunnel syndrome, or right 
carpal tunnel syndrome during the rating period on appeal 
that would sustain a higher rating for any time frame.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period.

Based on the above evidence, the Board finds an evaluation in 
excess of 10 percent for carpal tunnel syndrome of the right 
wrist and the left wrist is not warranted under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right wrist is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome of the left wrist is denied.


REMAND

The Board notes that in an informal hearing presentation 
dated August 2001, the veteran's representative raised the 
issue of clear and unmistakable error (CUE) in the August 
1994 rating action in the failure to consider the bilateral 
factor with respect to the veteran's bilateral knee 
disability.  A December 2001 rating decision from the RO 
denied the CUE claim.  The veteran's representative filed a 
notice of disagreement with the denial of CUE claim in its 
August 2002 informal hearing presentation.  A statement of 
the case has not been issued in this regard.  Where a 
statement of the case (SOC) has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, and to afford the veteran every due 
process consideration, the issue is remanded to the RO for 
the following action:  

The RO should issue an appropriate SOC on 
the issue of whether there exists clear 
and unmistakable error in an August 1994 
rating decision as to application of the 
bilateral factor in evaluating service-
connected disability of the knees.  The 
veteran should be notified that if he 
wants to appeal, he has to submit a 
substantive appeal within 60 days of the 
SOC, or within one year after the initial 
notification of denial.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

